*379
ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent William L. Thomas has committed unprofessional conduct in his representations of a wife in a dissolution proceeding while serving as the husband’s business attorney without disclosing the inherent conflict of interest, that he did not explain to the wife the tax consequences of matters involved in the property disposition in the dissolution and that, when a complaint was filed, he fabricated letters to make it appear he had disclosed the conflict of interest and he made false statements to the ethics investigator to avoid a finding of misconduct; and
WHEREAS, respondent has admitted the fabrications, with remorse, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director wherein they jointly recommend as a disciplinary sanction that respondent be suspended for a 6-month period, effective 14 days from the order, with reinstatement conditioned upon respondent’s compliance with Rules 18, 24 and 26, Rules on Lawyers Professional Responsibility, and upon payment of $750 in costs; and
WHEREAS, this court has independently reviewed the matter and agrees that the recommended disposition is appropriate for this respondent, who has no prior disciplinary history;
IT IS HEREBY ORDERED that respondent William L. Thomas is suspended from the practice of law for a period of 6 months, effective 14 days from the date of this order, and that his reinstatement is conditioned upon compliance with Rules 18, 24 and 26.
The Director is awarded $750 in costs.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice